13‐3289 
IBEW Local Union v. Royal Bank of Scotland 
 
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                
                                                
                                      August Term 2013 
                                                
           (Argued:        June 19, 2014          Decided:  April 15, 2015) 

                                Docket No. 13‐3289 
                                            
                                            
                      IBEW LOCAL UNION NO. 58 PENSION 
                       TRUST FUND AND ANNUITY FUND, 
                               Lead Plaintiff‐Appellant, 
                                            
                        LIGHTHOUSE FINANCIAL GROUP, 
                INDIVIDUALLY AND ON BEHALF OF ALL OTHERS 
                              SIMILARLY SITUATED, 
                                      Plaintiff, 
                                            
                                  ETHAN GOLD, 
                INDIVIDUALLY AND ON BEHALF OF ALL OTHERS 
                              SIMILARLY SITUATED, 
                            Movant‐Consolidated Plaintiff, 
                                            
                                          v. 
                                            
                 THE ROYAL BANK OF SCOTLAND GROUP, PLC,   
               SIR THOMAS FULTON MCKILLOP, JOHN CAMERON,  
                                Defendants‐Appellees, 
                                            
                     SIR FREDERICK ANDERSON GOODWIN,  
                      Defendant‐Consolidated Defendant‐Appellee,


                                               
 
THE ROYAL BANK OF SCOTLAND PLC, SIR, LAWRENCE K. FISH, GORDON 
 F. PELL, GUY R. WHITTAKER, COLIN A.M. BUCHAN, JAMES CURRIE, SIR 
    STEPHEN A. ROBSON, ROBERT A. SCOTT, PETER D. SUTHERLAND, 
ARCHIBALD HUNTER, CHARLES J. KOCH, JOSEPH P. MACHALE, MERRILL 
LYNCH, PIERCE, FENNER & SMITH CORPORATED, GREENWICH CAPITAL 
    MARKETS, LLC, WACHOVIA CAPITAL MARKETS, INC., WACHOVIA 
CAPITAL MARKETS, LLC, MORGAN STANLEY & CO. INCORPORATED, UBS 
   SECURITIES LLC, RBC CAPITAL MARKETS CORPORATION, BANC OF 
    AMERICA SECURITIES LLC, FREDERICK A. GOODWIN, SIR THOMAS 
     MCKILLOP, JANIS KONG, MARK FISHER, JAMES MCGILL CURRIE, 
                      WILLIAM M. FRIEDRICH, 
                              Defendants, 
                                     
    SIR THOMAS FULTON WILSON MCKILLOP, JOHN ALISTAIR NIGEL 
                             CAMERON, 
                        Consolidated Defendants. 
                                     

              ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                  FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                      
                                      
Before: 
                    WINTER, LEVAL, and CHIN, Circuit Judges. 
                      

            Appeal from orders of the United States District Court for the 

Southern District of New York (Daniels, J.) dismissing securities fraud 

claims and denying motions for reconsideration, to alter or amend the 

judgment, and for leave to file a second amended complaint.   

            AFFIRMED. 



                                       ‐ 2 ‐ 
 
             Judge Leval concurs in part and dissents in part in a separate 

opinion. 

                         
 
                        JOSEPH D. DALEY (Theodore J. Pintar, Jason A. Forge, 
                             Darryl J. Alvarado, Samuel H. Rudman, on the brief), 
                             Robbins Geller Rudman & Dowd LLP, San Diego, 
                             California, and Melville, New York, for Plaintiffs‐
                             Appellants. 
                     
                        SETH P. WAXMAN (Matthew Guarnieri, David S. Lesser, 
                             Andrea J. Robinson, Nolan J. Mitchell, on the brief), 
                             Wilmer Cutler Pickering Hale and Dorr LLP, 
                             Washington, DC, New York, New York, and Boston, 
                             Massachusetts, for Defendants‐Appellees. 
                         
 
CHIN, Circuit Judge: 

             In this putative securities class action, investors who purchased or 

acquired American Depository Shares (ʺADSsʺ) of The Royal Bank of Scotland 

Group, PLC (ʺRBSʺ) allege that RBS and several of its top executives made false 

and misleading statements that inflated the ADSsʹ prices.  They brought this 

action below under, inter alia, sections 10(b) and 20(a) of the Securities Exchange 

Act of 1934 (the ʺExchange Actʺ), 15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b‐5, 17 

C.F.R. § 240.10b‐5. 




                                        ‐ 3 ‐ 
 
              The district court (Daniels, J.) granted defendantsʹ motion to dismiss 

and denied plaintiffsʹ motions for reconsideration, to alter or amend the 

judgment, and for leave to amend.  Plaintiffs appeal.  We affirm. 

                            STATEMENT OF THE CASE 

A.     The Facts 

              The facts alleged in the proposed Second Consolidated Amended 

Complaint (ʺSCACʺ) are assumed to be true.  They may be summarized as 

follows:   

              Between 2001 and 2006, RBS ‐‐ one of the worldʹs largest financial 

institutions ‐‐ experienced rapid growth by repackaging residential subprime 

mortgages and leveraged loans into residential mortgage backed securities 

(ʺRMBSʺ), collateralized debt obligations (ʺCDOsʺ), and collateralized loan 

obligations (ʺCLOsʺ).  The housing market bubble burst in 2006 as housing sales 

decreased, inventories increased, mortgage delinquencies soared, and subprime 

assets lost much of their value.  In part, the market collapsed because of the rise 

of ʺless creditworthy borrowers, more highly leveraged loans, and more risky 

mortgage structures,ʺ which ultimately caused massive defaults.  App. at 1179.  




                                         ‐ 4 ‐ 
 
RBS, along with many of its peers, deteriorated as the housing and credit 

markets crumbled.     

             RBSʹs financial downfall was compounded by the timing of its 

acquisition of ABN AMRO, a Dutch bank also heavily invested in credit markets, 

in October 2007.  Plaintiffs acquired RBS ADSs on the open market between 

October 17, 2007 and January 20, 2009 (the ʺClass Periodʺ), including ADSs 

acquired pursuant to the ABN AMRO acquisition.    

             Prior to and during the Class Period, RBS provided an optimistic 

outlook as discussed further below.  On April 22, 2008, RBS announced a Rights 

Issue to issue additional shares and raise capital.  Notwithstanding its attempts 

to raise capital and salvage its business, RBS could not survive the marketʹs 

crash.  The U.K. government provided an initial $40 billion bailout and took a 

94% ownership stake in RBS.  The price of the ADSs dropped substantially 

during the Class Period. 

             Plaintiffs contend that defendants made fraudulent statements to 

investors in three respects:  (1) RBSʹs exposure to subprime assets, (2) the success 

(or lack thereof) of RBSʹs acquisition of ABN AMRO, and (3) RBSʹs Rights Issue 

announcement to raise capital. 



                                        ‐ 5 ‐ 
 
       1.     Exposure Statements 

              Plaintiffs claim that RBS misrepresented its exposure to subprime 

assets on three occasions.  First, during an August 3, 2007 conference call, John 

Cameron, Chief Executive of Corporate Banking and Financial Markets and a 

director of RBS, was asked about RBSʹs exposure to leveraged lending and 

CDOs.  He responded that RBSʹs ʺexposure to these sorts of marketsʺ had been 

ʺcut back a lot since the year end of ʹ06.ʺ  App. at 1346.  Cameron added that 

ʺ[w]e have hedges in all sorts of places against the various portfoliosʺ and 

ʺ[w]eʹve taken no credit losses anywhere in the portfolio.ʺ  App. at 1346.  During 

the call, Frederick Anderson Goodwin, RBSʹs CEO and a director of RBS, and Sir 

Thomas Fulton McKillop, Chairman of the Board of RBS, also represented that 

RBS had not been affected by the crash of the subprime mortgage market.  

Plaintiffs allege that these statements were false because RBS had increased its 

CDO holdings in 2007, RBSʹs CDO exposure was not hedged, and RBS incurred 

at least $425 million in losses.   

              Second, four months later, in its December 6 press release, RBS 

represented that its total U.S. subprime exposure amounted to $10.3 billion.  

Plaintiffs contend that this misrepresented RBSʹs true exposure of $17.1 billion, 



                                        ‐ 6 ‐ 
 
and also allege that RBS failed to disclose an additional $14.4 billion in insured 

risk.  Plaintiffs contend that RBS misrepresented the amount of CDOs and 

subprime assets held by RBS.   

             Third, on February 28, 2008, RBS purported to disclose its full 

ʺCredit Market Exposuresʺ as of December 31, 2007.  The amount was not limited 

to U.S. subprime exposures, and also included exposures from the ABN AMRO 

acquisition.  Plaintiffs claim that one year later, RBS ʺcorrectedʺ the figures in 

Appendix II to its year‐end 2008 financial results, revealing that RBS had over 

$66 billion more credit‐market assets on its balance sheet than it had previously 

stated.   

       2.    ABN AMRO Statements 

             The statements related to the ABN AMRO acquisition arise from the 

same December 6, 2007 press release and February 28, 2008 conference call.  The 

2007 press release contained the following statement from Goodwin:  ʺThe 

integration of ABN AMRO is off to a promising start . . . .  The acquisition of 

ABN [AMRO] has rarely seemed more attractive and relevant than it does at this 

point.ʺ  App. at 1375.  In the 2008 conference call, Goodwin made the following 

statements:  ʺthe positive view we have of the ABN [AMBRO] businesses has 



                                         ‐ 7 ‐ 
 
been confirmedʺ; ʺ[u]nderlying performance of retained ABN AMRO businesses 

[is] in line with expectationsʺ; ʺ[t]here are a lot of areas where [the ABN AMRO 

acquisition] just goes ching, ching, ching, ching, chingʺ; ʺ[w]e are happy we 

bought what we thought we bought.ʺ  App. at 1378.  An RBS manager also stated 

that the ABN businesses were ʺkind of in line with where we thought they would 

be and probably is slightly ahead of the equivalent number last year.ʺ  Id.  

Plaintiffs contend that these statements misrepresented the immediate and 

substantial loss suffered by ABN AMRO, and thereby suffered by RBS. 

      3.     Rights Issue Statements 

             Finally, the statements related to the Rights Issue arise from the 

February 28, 2008 conference call where Goodwin stated that ʺ[t]here are no 

plans for any inorganic capital raisings or anything of the sort.ʺ  App. at 1370‐71.  

On April 22, 2008, RBS announced a £12 billion Rights Issue.  McKillop stated 

that the Rights Issue was ʺpurely the Board of RBS decisionʺ and ʺwe were not 

asked to raise capital by anyone so we have to be very, very clear about that.ʺ  

App. at 1372.  Goodwin echoed McKillop, stating, ʺI completely agree with that.ʺ  

Id.  ʺ[T]he [Financial Services Authority (the ʺFSAʺ)] are happy to see us raising 

capital and encourage us in our plans to do so, but they didnʹt request us to do 



                                        ‐ 8 ‐ 
 
it.ʺ  Id.  Plaintiffs contend that these statements are false because Hector Sants, 

the CEO of the FSA, the U.K.ʹs regulatory authority, later testified to the U.K. 

Parliament that he had a conversation with RBS on April 9, 2008, and told RBS 

that it was ʺspecifically required . . . to have a rights issue,ʺ and that the FSA 

ʺrequired them to raise as much capital as possible.ʺ  Id. 

B.     The Proceedings Below 

             On January 19, 2011, plaintiffs commenced this action asserting 

claims for securities law violations.  On November 1, 2011, they submitted a 

Consolidated Amended Complaint (ʺCACʺ).  Plaintiffs asserted claims for 

violations of the Securities Act of 1933, and violations of Sections 10(b) and 20(a) 

of the Exchange Act.  On January 13, 2012, defendants moved to dismiss the CAC 

for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), and 

under the forum non conveniens doctrine.  On September 28, 2012, the district 

court granted defendantsʹ motion to dismiss.  Judgment was entered on October 

2, 2012.             

             On October 12, 2012, plaintiffs moved for reconsideration.  They also 

moved to alter or amend the judgment.  The district court concluded that, in 

substance, the motions were for leave to amend the CAC, and so analyzed the 



                                          ‐ 9 ‐ 
 
motions under that standard.  The district court concluded that the SCAC,1 

attached to plaintiffsʹ reply brief in support of its motion to alter or amend the 

judgment, failed to state a claim, and denied leave to amend as futile.  

Accordingly, on August 6, 2013, the district court denied plaintiffsʹ motions.   

                      This appeal followed.      

                                                 DISCUSSION 

A.         Applicable Law   

                      We review the district courtʹs grant of a motion to dismiss de novo.  

ECA & Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co., 553 F.3d 

187, 196 (2d Cir. 2009).  ʺTo survive a motion to dismiss, a complaint must plead 

enough facts to state a claim to relief that is plausible on its face.  Any complaint 

alleging securities fraud must satisfy the heightened pleading requirements of 

the [Private Securities Litigation Reform Act] and Fed. R. Civ. P. 9(b) by stating 

with particularity the circumstances constituting fraud.ʺ  Id. (citations and 

internal quotation marks omitted).  

                      We review the district courtʹs denial of leave to amend de novo where 

ʺthe denial was based on an interpretation of law, such as futility.ʺ  Panther 

                                              
           1The SCAC disavowed all Securities Act claims, and narrowed the 
Exchange Act claims to focus on the three categories of misstatements identified above.   
                                                    ‐ 10 ‐ 
 
Partners Inc. v. Ikanos Commcʹns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).  Proposed 

amendments are futile if they ʺwould fail to cure prior deficiencies or to state a 

claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.ʺ  Id.  Thus, the 

standard for denying leave to amend based on futility is the same as the standard 

for granting a motion to dismiss. 

              To establish a § 10(b) claim, a plaintiff must prove:  (1) the defendant 

made a material misrepresentation or omission; (2) with scienter; (3) in 

connection with the purchase or sale of a security; (4) reliance; (5) economic loss; 

and (6) loss causation.  Stoneridge Inv. Partners, LLC v. Scientific‐Atlanta, Inc., 552 

U.S. 148, 157 (2008).   

              A statement or omission is material if ʺthere is a substantial 

likelihood that a reasonable shareholder would consider it important in deciding 

how to act.ʺ  ECA, 553 F.3d at 197 (alterations and internal quotation marks 

omitted).  ʺIn other words, . . . for the misstatement to be material, there must be 

a substantial likelihood that the disclosure of the omitted fact would have been 

viewed by the reasonable investor as having significantly altered the ʹtotal mixʹ 

of information made available.ʺ  Id. (internal quotation marks omitted).  On a 

motion to dismiss, a complaint may not be properly dismissed unless the 



                                          ‐ 11 ‐ 
 
misstatements are ʺso obviously unimportant to a reasonable investor that 

reasonable minds could not differ on the question of their importance.ʺ  Id. 

(internal quotation marks omitted). 

              Plaintiffsʹ complaint relies heavily on a report issued by the FSA (the 

ʺFSA Reportʺ) and on testimony given in a parliamentary inquiry on RBSʹs 

collapse for its factual allegations regarding misleading statements by RBS made 

with scienter.  Both the FSA Report and the testimony are cited in the SCAC, and 

their contents as public documents are not subject to reasonable dispute.  See Fed. 

R. Evid. 201(b)(2).  We may, therefore, consider them in determining the merits 

and context of the allegations of the SCAC that are based on them.  See Kramer v. 

Time Warner, Inc., 937 F.2d 767 (2d Cir. 1991).   

B.     Application 

              We discuss each of the three sets of allegedly fraudulent statements 

in turn.   

       1.     Exposure Statements 

              a.    August 3, 2007 Statements 

              The August 3, 2007 statements regarding RBSʹs exposure were made 

prior to the start of the Class Period and cannot be the basis of liability unless 



                                         ‐ 12 ‐ 
 
there was a duty to update or correct them.  See Lattanzio v. Deloitte & Touche LLP, 

476 F.3d 147, 154 (2d Cir. 2007).  Because the statements referred only to past 

events or conditions and did not imply anything about future circumstances, 

there was no duty to update.  See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 

1129 (2d Cir. 1994).  And because the FSA Report shows that the statements were 

not untrue, there was no duty to correct them.  See In re Time Warner Inc. Sec. 

Litig., 9 F.3d 259, 267 (2d Cir. 1993).   

              The FSA Report supports the truthfulness of Cameronʹs statements 

that RBS had ʺcut back a lotʺ on some of its risky exposures.  It notes that, in 

2007, RBS ʺhalted its new origination of structured creditʺ and ʺceased all 

originationʺ of leveraged finance in July and August of that year.  App. at 1275.  

Similarly, Cameronʹs statement that RBS had taken no ʺcredit lossesʺ on its 

portfolio is consistent with the FSA Reportʹs statement that RBS took markdowns 

of at least $240 million on certain CDOs in response to ʺmarket developments.ʺ  

App. at 1287.  The SCAC omits the context of Cameronʹs statement, which 

referred to market, as opposed to credit, losses.    

              Accordingly, we affirm the district courtʹs holding with respect to 

the August 2007 statements. 



                                             ‐ 13 ‐ 
 
               b.    December 6, 2007 Statements 

               Plaintiffs contend that RBSʹs December 6, 2007 press release failed to 

disclose $6.8 billion in subprime exposures and $14.1 billion in exposure to 

monoline insurers.  As this Court has already recognized, the SEC has provided 

internal guidance with respect to determinations of materiality.  ECA, 553 F.3d at 

197.  The SECʹs Staff Accounting Bulletin (ʺSABʺ) No. 99 provides that a 

misstatement related to less than 5% of a financial statement carries the 

preliminary assumption of immateriality.  See 64 Fed. Reg. 45150, 45151 (Aug. 19, 

1999).  This ʺrule of thumb,ʺ however, is not conclusive.  Courts must also 

consider qualitative factors, which can turn a quantitatively immaterial statement 

into a material misstatement.  See id. at 45152.  Such qualitative factors include, 

among others:  whether the misstatement ʺarises from an item capable of precise 

measurementʺ; ʺmasks a change in earnings or other trendsʺ; ʺchanges a loss into 

income or vice versaʺ; ʺconcerns a segment or other portion of the . . . business 

that has been identified as playing a significant role in the registrantʹs operations 

or profitabilityʺ; ʺinvolves concealment of an unlawful transactionʺ; and whether 

ʺa known misstatement may result in a significant positive or negative market 

reaction.ʺ  Id.   



                                         ‐ 14 ‐ 
 
             Plaintiffs allege that RBS understated its exposure in its December 

2007 press release.  The allegedly undisclosed $6.8 billion constitutes less than 4% 

of RBSʹs total asset backed securities exposure, and less than 1% of its total assets.  

SAB No. 99 suggests that this low percentage of assets ʺmay provide the basis for 

a preliminary assumption that . . .  a deviation of less than [5% on] the 

registrantʹs financial statement[] is unlikely to be material.ʺ  See 64 Fed. Reg. 

45150, 45151; see, e.g., Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 485 (2d 

Cir. 2011) (stating that materiality turns on whether there is ʺa substantial 

likelihood that the disclosure of the omitted fact would have been viewed by the 

reasonable investor as having significantly altered the total mix of information 

made availableʺ (internal quotation marks omitted)); In re UBS AG Sec. Litig., No. 

07 Civ. 11225 (RJS), 2012 WL 4471265, at *15 (S.D.N.Y. Sept. 28, 2012) (stating that 

undisclosed $100 billion portfolio constituted approximately 5% of overall 

portfolio and was not an ʺundue risk concentrationʺ compared to entire UBS 

balance sheet).  This quantitative assumption is not dispositive, and we thus 

consider all relevant qualitative circumstances related to the alleged 

misstatements.  




                                         ‐ 15 ‐ 
 
             The qualitative factors here do not favor treating the presumptively 

immaterial statements as material statements.  Plaintiffs do not allege that the 

amount of exposure could have been calculated precisely, masks a change in 

earnings, changes a loss into income or vice versa, or involves an unlawful 

transaction, or that the misstatements resulted in a significant positive market 

reaction.  And, although RBSʹs asset‐backed securitization group was a driving 

factor in its profitability, this factor alone does not tip the scales in favor of 

finding the misstatements material. 

             Even if the qualitative factors weighed more heavily in favor of 

plaintiffs, we would still dismiss the misstatements for failure to plead fraud.  

The SCAC alleges that the December press release disclosed $10.3 billion in 

ʺTotal US sub‐prime exposures.ʺ  App. at 1355.  Plaintiffs argue that this 

disclosure was fraudulent because RBS disclosed $17.1 billion in actual sub‐

prime holdings in its 2008 Annual Report.  This $17.1 billion amount is 

comprised of Super Senior CDOs, other CDOs, and subprime U.S. RMBS.  The 

SCAC does not explain how the Court can determine whether the ʺTotal US sub‐

prime exposures,ʺ a subset of global CDOs, is the same subset comprised of 

Super Senior CDOs, other CDOs, and subprime U.S. RMBS.  Without any factual 



                                          ‐ 16 ‐ 
 
allegations supporting the proposition that the two are the same, plaintiffs fail to 

adequately plead fraud.  See San Leandro Emergency Med. Grp. Profit Sharing Plan 

v. Philip Morris Co., 75 F.3d 801, 813 (2d Cir. 1996) (stating ʺfalse comparison 

between the figuresʺ does not adequately plead fraud).   

                      Similarly, plaintiffs fail to explain how the $14.1 billion monoline 

insurers constitute subprime exposures or that RBS had an obligation to disclose 

them as U.S. subprime exposures ʺnet of hedges.ʺ2  The SCAC also does not 

allege that RBS had an obligation to disclose CLOs in its Trading Statement; the 

Trading Statementʹs focus was U.S. subprime exposures, including CDOs.   

                      c.         February 28, 2008 Statements 

                      Plaintiffs allege that RBS failed to disclose $66 billion in assets in its 

2007 Annual Results.  Plaintiffs allege that RBS later corrected the 2007 numbers 

in Appendix II to its 2008 Annual Report, which issued one year later.3  Our 

review of the record reveals that the 2007 Annual Results did not omit assets and 

that Appendix II does not correct any misstatement of the 2007 numbers.  

(Compare App. at 480 (disclosing 2007 results including £2,581 high grade CDOs, 
                                              
           2  ʺMonoline exposures relate to credit protection purchased on credit assets, 
including CDOs.ʺ  App. at 559. 
       3      The SCAC converts £ to $ without providing a conversion rate or any 
additional information.  For consistency and ease of understanding, we use the £ values 
indicated in the record.   
                                                   ‐ 17 ‐ 
 
£1,253 mezzanine CDOs, £1,292 sub‐prime trading inventory, £8,698 leveraged 

finance, £2,233 Alt‐A, and £1,386 CLOs), and App. at 559 (£2,547 monoline 

exposures), with Supp. App. at 40‐41 (disclosing 2007 results including £2,581 

high grade CDOs, £1,253 mezzanine CDOs, £1,292 sub‐prime trading inventory, 

£2,233 Alt‐A, £1,386 CLOs, and £2,547 monoline exposures), and Supp. App. at 54 

(explaining that ʺ[l]everaged finance as disclosed above for [2007 results] has 

been aligned with definitions used in 2008 in terms of industry classification and 

is additionally £76 million higher than previously publishedʺ)).  Thus, with the 

exception of leveraged finance, which RBS has explained was adjusted in 

accordance with 2008 definitions, Appendix II does not revise or correct the 

February 28 disclosure.   

      2.     ABN AMRO Acquisition Statements 

             Plaintiffs allege that RBS made false statements regarding the ABN 

AMRO acquisition in its December 6, 2007 press release and conference call, as 

well as during the February 28, 2008 earnings conference call.  These statements, 

described above and including, for example, ʺ[t]he integration of ABN AMRO is 

off to a promising start,ʺ ʺ[our] positive view . . . has been confirmed,ʺ ʺwe are 

happy we bought what we thought we bought,ʺ App. at 1375, 1378, were 



                                        ‐ 18 ‐ 
 
misleading according to plaintiffs, because by December 2007, ABN AMRO was 

suffering significant losses and the acquisition was ʺan unmitigated disaster for 

RBS,ʺ App. at 1378.   

               We agree with the district courtʹs determination that these 

statements were inactionable puffery.  Statements of general corporate optimism, 

such as these, do not give rise to securities violations.  See Rombach v. Chang, 355 

F.3d 164, 174 (2d Cir. 2004) (ʺcompanies must be permitted to operate with a 

hopeful outlookʺ); see also ECA, 553 F.3d at 206.  Statements of corporate 

optimism may be actionable securities violations if ʺthey are worded as 

guarantees or are supported by specific statements of fact, or if the speaker does 

not genuinely or reasonably believe them.ʺ  In re IBM Sec. Litig., 163 F.3d at 107 

(citations omitted).  The statements here are not worded as guarantees and there 

are no allegations that defendants did not reasonably believe them.   

      3.     Rights Issue Statements 

             It is undisputed that in April 2008, RBS announced that it was 

initiating the Rights Issue to raise £12 billion in capital.  In explaining this 

decision, defendants publicly stated that the FSA was ʺhappy to see [RBS] raising 

capital and encourage[d RBS] in [its] plans to do so,ʺ but also represented that 



                                         ‐ 19 ‐ 
 
RBS was ʺnot asked to raise capital by anyone,ʺ including the FSA.  App. at 1371‐

72.  RBS explained that the decision to raise capital was ʺpurely the Board of 

RBS[ʹs] decision.ʺ  App. at 1372.  Plaintiffs contend that these statements were 

false because the CEO of the FSA had in fact stated in testimony to the U.K. 

Parliament in 2012 that RBS was ʺspecifically requiredʺ to conduct a Rights Issue 

to ʺraise as much capital as possible.ʺ  Id. 

             The timeline of events leading up to RBSʹs allegedly false statement 

reveals that plaintiffs fail to plead a basis for a securities fraud claim.  As the FSA 

reported, RBS had already started preparations for the Rights Issue by April 4, 

2008 ‐‐ five days before RBSʹs conversation with the FSAʹs CEO, when the FSA 

purportedly ʺspecifically requiredʺ RBS to conduct a Rights Issue.    

             In its April 22, 2008 release, RBS disclosed that ʺin . . . light of 

developments during March including the severe and increasing deterioration in 

credit market conditions, the worsening economic outlook and the increased 

likelihood that credit markets could remain difficult for some time, the Board has 

concluded that it is now appropriate for RBS to accelerate its plans to increase its 

capital.ʺ  App. at 557.  RBS also estimated ʺthe effect on capital of write‐downsʺ 

to be ʺ£5.9 billion before taxʺ in 2008, as well as a ʺpossible asset disposal[] which 



                                         ‐ 20 ‐ 
 
could generate £4 billion of capital.ʺ  App. at 557, 564.  As a result of the ʺsharp 

deterioration in market conditions and outlook in credit markets,ʺ RBS stated 

that ʺthe Board has determined that it is appropriate to raise £12 billion through 

the rights issueʺ and acknowledged that ʺstronger capital ratios were now 

required in what had become a very different world for financial institutions.ʺ  

App. at 557‐58.  And, even in the allegedly fraudulent statements themselves, 

RBS acknowledged that ʺit was increasingly evident that all authorities . . . were 

recommending to banks that they strengthen their capital base,ʺ and specifically 

that the FSA was in ʺclose and continuousʺ contact with RBS and that the FSA 

was ʺhappy to see [RBS] raising capital and encourage[d] us in our plans to do 

so.ʺ  App. at 1372.   

              In light of the total mix of information available to the reasonable 

investor, we conclude that RBSʹs statements regarding the Rights Issue are not a 

basis for a securities fraud claim.  First, as the FSA reported, RBS had already 

started preparations for the Rights Issue by April 4, 2008 ‐‐ five days before the 

CEO of the FSA had his conversation with RBS.  Hence, preparations for a Rights 

Issue were already under way when the FSA spoke to RBS.  Second, critical facts 

were already known to the investing market:  RBS needed an infusion of capital; 



                                         ‐ 21 ‐ 
 
it was taking additional write‐downs; the FSA was closely monitoring RBSʹs 

situation and encouraging a Rights Issue; and there was generally a steep 

deterioration in market conditions and credit market outlooks.   

             Moreover, the background of Santsʹs testimony, as explained in the 

FSA Report, shows that RBS was not deemed by the FSA to have violated FSAʹs 

minimum capital guidelines.  In early April 2008, RBSʹs deteriorating condition 

caused the FSA to make ʺa [t]hreshold [c]onditions analysis.ʺ  FSA Report, The 

Failure of the Royal Bank of Scotland, at 87 (December 2011), available at 

http://www.fsa.gov.uk/pubs/other/rbs.pdf.  That analysis concluded that RBS 

ʺwas judged still to meet Threshold Condition 4 [the adequate resources 

requirement], taking into account that [a minimum requirement] did not appear 

to have been breached and the firm now planned to raise significant capital 

through a rights issue.ʺ  Id.  As a result, Sants required ʺa written commitment 

from [RBS] that [it] would be pursuing a rights issue.ʺ  Id. 

             In these contexts, a reasonable investor would have deemed the 

difference between ʺencouragedʺ and ʺrequiredʺ to be immaterial. 




                                        ‐ 22 ‐ 
 
                                   CONCLUSION 

             For the reasons stated above, we AFFIRM the district courtʹs 

dismissal of plaintiffsʹ claims as well as its order denying plaintiffsʹ motions for 

reconsideration, to alter or amend the judgment, and for leave to file the SCAC. 




                                        ‐ 23 ‐ 
 
 1   LEVAL, Circuit Judge, concurring in part and dissenting in part:

 2          While I am in full agreement with most of the majority’s well reasoned opinion, I

 3   respectfully believe that RBS’s alleged statements relating to the April 2008 Rights Issue

 4   adequately stated a claim for securities fraud. According to the complaint (whose allegations we

 5   must accept as true for these purposes), the Financial Services Authority (which sets the

 6   standards financial services firms must meet in the United Kingdom),1 advised RBS on April 9,

 7   2008, that it was “required . . . to raise as much capital as possible.” About two weeks later, on

 8   April 22, 2008, RBS made public statements declaring, “[W]e were not asked to raise capital by

 9   anyone,” and the FSA “didn’t request us to [raise capital].” These statements were false, and in

10   my view materially so.

11          The majority argues that RBS’s statements were not false because “RBS had already

12   started preparations [for] the Rights Issue on April 4, 2008 – five days before the CEO of the

13   FSA had his conversation with RBS.” Maj. Op. at 21-22. I believe this misses the point. The fact

14   that RBS had decided to raise capital before being told by the FSA that it had to do so does not

15   change the fact that it was required by the FSA to raise capital. Denial of that fact was false.

16          The majority further argues that even if those denials were false, they were not materially

17   false. RBS’s top officers, while denying that RBS had been required to raise capital,

18   acknowledged that the bank had been “encouraged” by the FSA to raise capital. In light of the



            1
              The Financial Services Authority (the “FSA”) was, until 2013, the regulatory body in
     the United Kingdom responsible for “regulat[ing] most financial services markets, exchanges
     and firms” and “set[ting] the standards that [financial services firms] must meet,” and it had the
     power to “take action against firms if they fail[ed] to meet the required standards.” What we do:
     who we regulate, Financial Services Authority (last updated June 14, 2014),
     http://www.fsa.gov.uk/about/what/who.

                                                       1
 1   openly acknowledged losses RBS had sustained, requiring a write-off of £5.9 billion, the

 2   majority posits that a reasonable investor would see no material difference between the

 3   acknowledged fact that RBS had been “encouraged” by the FSA to raise capital and a further

 4   statement that it had been “required” by the FSA to do so. In my view the difference is

 5   substantial. The fact that such a regulatory agency has required a bank to raise capital implies

 6   that the regulatory agency finds the bank’s capital reserves to be dangerously low. If the

 7   regulatory agency merely “encourages” the bank to raise capital, but does not require it, this

 8   implies that while the agency believes it would be prudent for the bank to raise capital, the

 9   bank’s present level of capital is not dangerously low. That RBS was required by the FSA to

10   raise capital is a fact a reasonable investor would want to know.

11          According to the majority opinion, a federal securities fraud claim may not properly be

12   dismissed under Rule 12(b)(6) because false statements are not materially false unless the

13   misstatements are “so obviously unimportant to a reasonable investor that reasonable minds

14   could not differ on the question of their importance.” Maj. Op at 12 (quoting ECA & Local 134

15   IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 197 (2d Cir. 2009)).

16   In my view, the complaint alleging RBS’s false denials that the FSA required RBS to raise

17   capital easily passes that standard.




                                                      2